Exhibit 10.54

AMENDMENT FIVE

TO THE

TORCHMARK CORPORATION

SAVINGS AND INVESTMENT PLAN

(As Restated Effective January 1, 2009)

 

Pursuant to Sections 13.1 and 14.7 of the Torchmark Corporation Savings and
Investment Plan (the “Thrift Plan”), Torchmark Corporation (the “Company”)
hereby amends the Thrift Plan effective November 28, 2011 (except as otherwise
provided below) to merge the Profit Sharing and Retirement Plan of Liberty
National Life Insurance Company (the “Profit Sharing Plan”) into the Thrift
Plan, as follows:

 

1.      New Section 7.14 is added to the Thrift Plan effective January 1, 2009
and also amends the merged Profit Sharing Plan retroactively to January 1, 2009,
and shall read as follows:

 

7.14 2009 RMD Suspension. Notwithstanding the foregoing provisions of Sections
7.10—7.13, a Participant or Beneficiary who would have been required to receive
required minimum distributions for 2009 but for the enactment of Code
Section 401(a)(9)(H) (“2009 RMDs”), and who would have satisfied that
requirement by receiving distributions that are (i) equal to the 2009 RMDs or
(ii) one or more payments in a series of substantially equal distributions (that
include the 2009 RMDs) made at least annually and expected to last for the life
(or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and the Participant’s designated Beneficiary, or
for a period of at least 10 years (“Extended 2009 RMDs”), will not receive those
distributions for 2009 unless the Participant or Beneficiary chooses to receive
such distributions. Participants and Beneficiaries described in the preceding
sentence will be given the opportunity to elect to receive the distributions
described in the preceding sentence. In addition, and solely for purposes of
applying the direct rollover provisions of the Plan, distributions of 2009 RMDs
and Extended 2009 RMDs will be treated as Eligible Rollover Distributions.

 

2.   Section 1.1 of the Thrift Plan is replaced in its entirety and shall read
as follows:

 

Account. A separate account for each Participant consisting of an Employer
Contributions Account, a Participant Contributions Account, a Salary Deferral
Account, a Matching Contributions Account, a Rollover Account, and a Merged
Profit Sharing Account, as the case may be.

 

3.   Section 3.1 of the Thrift Plan is replaced in its entirety and shall read
as follows:

 

3.1 Establishment of Accounts. A Salary Deferral Account, a Matching Account,
and, if applicable, a Participant Contributions Account, an Employer
Contributions Account, a Rollover Account and a Merged Profit Sharing Account
shall be established for each Participant as applicable. All Contributions by or
on behalf of a Participant shall be deposited to the appropriate Account.



--------------------------------------------------------------------------------

4.      A new sentence is added at the end of the second paragraph of
Section 3.6 of the Thrift Plan effective January 1, 2011, and shall read as
follows:

 

Compensation for this purpose shall satisfy Regulation § 1.414(s).

 

5.   New Section 3.16 is added to the Thrift Plan and shall read as follows:

 

3.16 Merged Profit Sharing Account. A separate account shall be established and
maintained for each Participant who had an account in the Profit Sharing Plan on
November 28, 2011, the date on which such plan was merged into this Plan. Each
such Participant’s Merged Profit Sharing Account shall be credited with the
amount received by this Plan in the merger on behalf of such Participant, which
amount shall be fully vested. No additional contributions shall be made to the
Merged Profit Sharing Account.

 

6.   New Section 6.11 is added to the Thrift Plan and shall read as follows:

 

6.11 Black Out Period. Effective as of November 28, 2011, there shall be a black
out period during which, notwithstanding anything in the Plan to the contrary,
there shall not be allowed any transfers to or between Investment Funds or
withdrawals, loans or distributions of benefits, with respect to the Merged
Profit Sharing Accounts. The black out period shall last as long as necessary to
complete the consolidation of record keeping functions and transfer of assets
and liabilities in connection with the merger of the Profit Sharing Plan of
Liberty National Life Insurance Company with and into the Plan.

 

7.   New Section 9.2.4 is added to the Plan and shall read as follows:

 

9.2.4 If a Participant fails to designate a Beneficiary in accordance with
Sections 9.2.1-9.2.3 and such Participant has benefits in the Merged Profit
Sharing Account, then the Participant’s Beneficiary shall be determined under
the most recent designation of beneficiary made by the Participant under the
Profit Sharing and Retirement Plan of Liberty National Life Insurance Company,
if one. Absent a designation under this Plan or under the Profit Sharing and
Retirement Plan of Liberty National Life Insurance Company, the Participant’s
Beneficiary shall be the Participant’s Surviving Spouse. If the Participant does
not have a Surviving Spouse, then the Beneficiary shall be the Participant’s
estate.

 

8.   New Section 14.16 is added to the Thrift Plan and shall read as follows:

 

The Merged Profit Sharing Account shall preserve the Profit Sharing and
Retirement Plan of Liberty National Life Insurance Company offset for purposes
of calculating benefits under the Torchmark Corporation Pension Plan. The offset
provided by the Profit Sharing and Retirement Plan of Liberty National Life
Insurance Company benefit shall be provided by the Merged Profit Sharing Account
benefit.

 

Done this the _____ day of November, 2011.

 

2



--------------------------------------------------------------------------------

TORCHMARK CORPORATION

 

By:                                                                          

 

    Its:                                                                      

 

3